Opinion of the court delivered by
Tompkins Judge.
Mitchell was indicted for permitting gaming in his house, and the indictment being quashed on motion of the defendant, the State prosecutes this appeal to reverse, the judgment of the- circuit court. The indictment is framed on the 17th section, of the 8th article of the act concerning crimes and their punishments page 208-, of the-digest of 1835, and charges that Mitchell did suffer a certain gambling device, commonly called 'cards,, adapted, devised and designed for the purpose of playing at games of chance for money and property, to be used in a certain house of which he the said Thomas, then and there had possession; and that the said Thomas L. Mitchell, then and there, in the said house in his possession as aforesaid, knowingly, wilfully and unlawfully, did suffer games of chance to be played at and upon said gambling device for money and property upon which said games, of chance so played, money was then and there bet, .won and 1o?t &c. The section above referred to, and on *148this indictment is framed, is in these words, viz: “Every person who-shall suffer or. permit any gaming table, bank or device prohibited by the preceding provisions to be set UP’ or use<* *"or PurP0Se °* gaming, in any house, building, shed, -booth, &c. to him-belonging or by him occupied, or of which he hath at the time the possession or control, shall on. conviction be guilty of a misdemeanor &c.” E- has often been decided ■, that if the offence, in the indict-charged, be described in the words -of the statute it is good. See Vaughn vs. the State, page 335, of the 4th volume of Missouri Decisions, and the State vs. Comfort, page 358, of the 5th volume. The'circuit court then seems.to have committed error in quashing the indictment-. Its judgment- is therefore reversed, and the cause will be remanded to be proceeded in conformably. to this opinion.
fence charged inthe Bcribed^fn the words of the statute it* 15 sufficient.